IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 55 MAL 2015
                               :
               Respondent      :
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
          v.                   :
                               :
                               :
MAURICE PRINCETON JOHNSON SR., :
                               :
               Petitioner      :


                                     ORDER


PER CURIAM

     AND NOW, this 12th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.